DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
This communication is an Allowability Notice in response to the Amendments, and Remarks filed on the 29th day of January, 2020. Currently claims 1 and 10 are pending. Claims 2-9 and 11-23 have been cancelled. Claims 1 and 10 are allowed.
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of the reasons of allowance:
Regarding the subject matter eligibility, Examiner notes that the submitted arguments on the 9th day of October, 2018, were fully considered and based on consideration of the 2019 Patent Eligibility Guidance, published in January, 2019, the 2019 October Update, and recent training received, the rejection was withdrawn on March 15th, 2019, in the filed Final Office Action. 
Regarding the prior art, the instant application is distinguishable from the prior art. Examiner notes that the Remarks, in combination with the submitted Amendments filed on the 16th day of July, 2020, were found to be persuasive. The claimed invention is directed to a method and computer product for registering a plurality of components of an appliance or automobile computer system, the plurality of components comprising an embedded processor as an upper-level component and one or more lower-level components included within the upper-level component, the method comprising receiving, by a first registration service of a plurality of services, a request for registration of the embedded processor and the one or more lower-level 
Furthermore, the claimed invention includes the function of sending, by the network interface of the embedded processor to a second registration service of the plurality of services, the second registration information of the embedded processor and the one or more lower-level components based on the preconfiguration of the embedded processor comprising an address of the second registration service, the second registration information being different from the first registration information; modifying, by the first registration service, a registration entry associated with the embedded processor in a registration database according to the first registration information; and passing, by the first registration service, the first registration information of the embedded processor to a third registration service of the plurality of services that is different from the first registration service and at a different site dedicated to collection information, wherein the passing of the first registration information comprises passing selected portions of the first registration information on a basis of an agreement, wherein an ownership life-cycle is maintained in the embedded processor and a representation of the ownership life-cycle of a plurality of components is maintained in the first registration service. This is distinguishable from the prior art in that the claimed invention provides the function of modifying, by the first registration service, a registration entry associated with the embedded processor in a registration database according to the first registration information; and passing, by the first registration service, the first registration information of the embedded processor to a third registration service of the plurality of services that is different from the first registration service and at a different site dedicated to collection information, wherein the passing of the first 
The closest prior art consists of:
1.	US 20030004887 to Roszak – which discusses a system and method for validating, registering, cataloging, and interacting with digitally embedded items but fails to teach wherein the one or more lower-level components comprise a controller and a power stabilizer, wherein the request is based on a preconfiguration of the embedded processor comprising an address of the first registration service after a collection service of the embedded processor accumulates first and second registration information and modifying, by the first registration service, a registration entry associated with the embedded processor in a registration database according to the first registration information; and passing, by the first registration service, the first registration information of the embedded processor to a third registration service of the plurality of services that is different from the first registration service and at a different site dedicated to collection information, wherein the passing of the first registration information comprises passing selected portions of the first registration information on a basis of an agreement, wherein an ownership life-cycle is maintained in the embedded processor and a representation of the ownership life-cycle of a plurality of components is maintained in the first registration service.
2.	WO 2015070055 A2 to Ross et al. – which discusses a system for authenticating and managing the ownership of an item comprising a tagging device and device data but fails to teach wherein the one or more lower-level components comprise a controller and a power 
3.	NPL FLEXCM – A Component Model for Adaptive Embedded Systems to Sindolfo Miranda Filho – which discusses a component-based software enabling registration of new components with new functionalities using an embedded system but fails to teach wherein the one or more lower-level components comprise a controller and a power stabilizer, wherein the request is based on a preconfiguration of the embedded processor comprising an address of the first registration service after a collection service of the embedded processor accumulates first and second registration information and modifying, by the first registration service, a registration entry associated with the embedded processor in a registration database according to the first registration information; and passing, by the first registration service, the first registration information of the embedded processor to a third registration service of the plurality of services that is different from the first registration service and at a different site dedicated to 
The claimed invention is directed to method and computer product for registering a plurality of components of an appliance or automobile computer system, the plurality of components comprising an embedded processor as an upper-level component and one or more lower-level components included within the upper-level component, the method comprising receiving, by a first registration service of a plurality of services, a request for registration of the embedded processor and the one or more lower-level components, wherein the request is initiated by the embedded processor being preconfigured to send different available registration information to different services of the plurality of services, wherein the registration information comprises internet protocol addresses, domain names, serial numbers, media access control address, identifiers, a set of variables indicating operations of the plurality of components and the appliance or the automobile computer system, and attributes of the plurality of components and the appliance or the automobile computer system, wherein the one or more lower-level components comprise a controller and a power stabilizer, wherein the request is based on a preconfiguration of the embedded processor comprising an address of the first registration service after a collection service of the embedded processor accumulates first and second registration information; identifying a request type of the request for registration, wherein the request type is one of a component type and a system type; acquiring, by the first registration service, the first registration information of the embedded processor and the one or more lower-level components in response to the request by communicating directly with a network interface 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689